322 F.2d 478
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.EVENDALE LUMBER COMPANY, Inc., Respondent.
No. 15155.
United States Court of Appeals Sixth Circuit.
Oct. 4, 1963.

Melvin H. Reifin, N.L.R.B., Washington, D.C., Stuart Rothman, Gen. Counsel, Dominick L. Manoli, Assoc.  Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Warren M. Davison, Atty., N.L.R.B., Washington, D.C., for Petitioner.
Marvin Kleinman, Cincinnati, Ohio, for respondent.
No brief filed for respondent.


1
Before WEICK and PHILLIPS, Circuit Judges, and KALBFLEISCH, District judge.

ORDER.

2
This case is before the Court on petition for enforcement of the Board's order.  No brief was filed by respondent as required by our rules, but its attorney appeared in Court and argued the case orally.


3
Upon consideration, we find that there was substantial evidence to support the order of the Board, and


4
It is, therefore, ordered enforced.